DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2022 has been entered.
 Response to Amendment
	Applicant’s Amendment filed on December 7, 2022 has been fully considered and entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1; the claim has been amended to recite the limitation “wherein the first light guide is a rectilinear propagation light guide in which light exiting the first light guide to the second light guide includes light propagated through the first transparent substrate, reaching the first emitting portion, and being taken out to the outside of the first transparent substrate by being reflected by the first emitting portion, without the light being reflected off other internal surfaces of the first light guide, and the first incident portion and the first emitting portion are formed in the first transparent substrate” in lines 28-33 of amended claim 1.
Figures 2 and 4 of the present application are reproduced below for discussion purposes.

    PNG
    media_image1.png
    592
    1064
    media_image1.png
    Greyscale

	The specification discloses that the light emitting portion of the first light guide (i.e. the first light emitting portion) is composed of a plurality of partially reflective surfaces (see paragraph 26).  Exit-side reflective surfaces (13a-13f, 15a-15f), which are pictured in Figures 2 and 4 above, are the plurality of partially reflective surfaces (see paragraphs 32-33) that the first light emitting portion is composed of.  The first optical waveguide (10) also includes incident side reflective surfaces (12, 14) which are reflective surfaces formed by a mirror or total internal reflection (TIR) surface (see paragraphs 32-33).  As illustrated in Figure 4, light rays (L1-L4) are reflected by the incident side reflective surface (12), which is internal to the waveguide substrate (11) and directed to the exit-side reflective surfaces (13a-13f) forming the light emitting portion (see Figure 4 and paragraphs 39-40).  Therefore, the present application discloses that the light coupled into the first waveguide (10) is first reflected by the incident side reflective surfaces (12 and/or 14) and then directed to the exit-side reflective surfaces (13a-13f and/or 15a-15f, respectively), which is in direct contradiction to the newly added lines of amended claim 1, which states that “light exiting the first light guide to the second light guide includes light propagated through the first transparent substrate, reaching the first emitting portion, and being taken out to the outside of the first transparent substrate by being reflected by the first emitting portion, without the light being reflected off other internal surfaces of the first light guide” (see lines 28-33 of amended claim 1).  
	Clarification is required.  
For the purpose of examination, claim 1 will be treated as if the phrase “without the light being reflected off other internal surfaces of the first light guide” reads --without a portion of the light being reflected off other internal surface of the first light guide.--
	Regarding claims 2-10; the claims inherently contain the deficiencies of any base or intervening claims from which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Amitai (US 2008/0198471 A1) in view of Simmonds et al. (US 9,081,178 B2).
Regarding claims 1 and 4; Amitai discloses an image display device (see paragraphs 2-10 ) for displaying a virtual image (see paragraph 8) before a user's eyes (24; see Figure 2), the image display device (see Figures 2-18; see paragraphs 45 and 75-58) comprising: 
a) an image emitting unit (display light source 4; see Figures 8 and 10) including a display portion for forming two-dimensional image information, the image emitting unit (4) being configured to form parallel light rays (38/90) different in an angle at each part on an image and cause the parallel light rays to be incident on a first light guide (light-guide optical element, LOE 20/20a) to be described later as image light (38/90); 
b) the first light guide (20/20a) including a first transparent substrate (light-transmitting substrate 20/20a; see the abstract and paragraphs 1 and 10), a first incident portion (the first incident portion includes the portion of the first light guide 20/20a in which the incident-side reflective surface 16/16a is formed, 16/16a is an optical means for coupling light into the substrate 20/20a by internal reflection; see the abstract) for guiding the image (38/90) light to an inside of the first transparent substrate (20/20a), and a first emitting portion (the first light emitting portion includes the portion of the first light guide 20/20a in which the array of selectively reflecting surfaces 22/22a are formed, 22/22a are selective reflective surfaces that couple light out of the substrate into the eye 24 of a viewer; see paragraph 45) for emitting the image light guided to the inside of the first transparent substrate (20/20a) by the first incident portion (16/16a) and propagated in the first transparent substrate (20/20a) to an outside of the first transparent substrate (20/20a); 
c) a second light guide (20b; see Figures 16-18) including a second transparent substrate (second lightguide optical element, LOE 20b; see paragraphs 75-78) having a first surface facing an outer surface of the first transparent substrate (20a; see Figures 16-18) of the first light guide (20/20a) on a side where the image light is emitted by the first emitting portion (22a) of the first light guide (20/20a) and a second surface opposing the first surface (see Figures 16-18), a second incident portion (portion of the second light guide 20b in which reflective coupling elements 16b are formed) for guiding the image light (38/90) emitted from the first light guide (20/20a) to an inside of the second transparent substrate (20b) of the second light guide (20b), and a second emitting portion (portion of second light guide 20b in which selective reflecting surfaces 22a are formed) for guiding the image light (38/90) to the user's eyes (24), the image light (38/90) being guided by the second incident portion (16b) of the second light guide (20b) and propagated in the second transparent substrate (20b) of the second light guide (20b) while being reflected by the first surface and the second surface of the second transparent substrate of the second light guide (light propagates within transparent waveguide along the zeta axis via total internal reflection, which is inherently how the light-guide optical element 20b functions);
wherein the first light guide (20/20a) is a rectilinear propagation light guide (see Figures 2-18) in which light exiting the first light guide (20/20a) to the second light guide (20b; see Figures 16-18) includes light propagated through the first transparent substrate (20/20a), reaching the first emitting portion (22/22a), and being taken out to the outside of the first transparent substrate (20/20a) by being reflected by the first emitting portion (22/22a), without a portion of the light (38/90) being reflected off other internal surfaces of the first light guide (20/20a; see Figures 8-9, wherein image light 38/90 is input into substrate 20/20a and a portion 40 of the image light is coupled out of the first substrate 20/20a without total internal reflection occurring), and the first incident portion (16/16a) and the first emitting portion (22/22a) are formed in the first transparent substrate (20/20a).  
Amitai does not disclose
a reflection suppressing portion, 
wherein the reflection suppressing portion is configured to prevent or reduce a reflection of light from the inside of the first transparent substrate of the first light guide, and is provided at a portion of at least one surface of the first transparent substrate of the first light guide, such that some light from inside of the first transparent substrate of the first light guide enters the reflection suppressing portion and light reflecting into the first transparent substrate of the first light guide is reduced or prevented. 
Simmonds et al. teaches that in an image display device (see Figure 2) a reflecting suppression portion (light absorption material; see column 4, lines 40-42)  configured to prevent or reduce a reflection of light from inside of a first transparent substrate (7) of a first light guide (7) may be provided at a portion of at least one surface (end surface 14) of the first transparent substrate (7) of the first light guide (7), such that some light from inside of the first transparent substrate (7) of the first light guide (7) enters the reflection suppressing portion (light absorption material) and light reflecting into the first transparent substrate (7) of the first light guide (7) is prevented or reduced, wherein the reflection suppressing portion (light absorption material) is a member having a function of absorbing light while suppressing a reflection and a scattering of light.
Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide a reflection suppressing portion (light absorption material) configured to prevent or reduce a reflection of light from the inside of the first transparent substrate (20/20a of Amitai) of the first light guide (20/20a) in the display of Amitai, wherein the light reflection suppression portion (light absorption material) is provided at a portion of at least one surface (an end surface) of the first transparent substrate (20/20a) of the first light guide (20/20a), such that some light from inside of the first transparent substrate (20/20a) of the first light guide (20/20a) enters the reflection suppressing portion (light absorption material) and light reflecting into the first transparent substrate (20/20a) of the first light guide (20/20a) is reduced or prevented for the purpose of improving the image quality of the display device, wherein the reflection suppressing portion (light absorption material) is a member having a function of absorbing light while suppressing a reflection and a scattering of light, since the use of reflection suppression portions (light absorption material) was known in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Amitai (US 2008/0198471 A1) in view of Simmonds et al. (US 9,081,178 B2), and in further view of Shinke (JP 62-059157 B1) and Nishida et al. (WO 2005/059601 A1)
Regarding claims 2 and 6; Amitai and Simmonds et al. suggest the image display device of claim 1 as discussed above, but do not specifically disclose that the wherein the reflection suppressing portion (light absorption material; see column 4, lines 40-42) is a plate member made of a transparent material having a refractive index equal to or close to that of the first transparent substrate of the first light guide and is adhered to an outer surface of the first transparent substrate.  
Shinke teaches that an optical filter (1a; see Figure 1 and the corresponding description) may be formed by applying a coating of light absorption material (10) on a surface of a transparent substrate (20).  Nishida et al. teaches that a light-absorbing anti-reflection film may be formed by providing a light absorbing layer on a transparent substrate (see paragraph 91).  Thus, it’s established in the prior art that light absorption filters may be formed by the provision of a light absorption layer on a transparent substrate.  Additionally, the examiner takes Official notice that light is known to be reflected at refractive index boundaries as governed by Snell’s Law, and that it’s well-known to one of ordinary skill in the art that the refractive indices of adjacent materials or elements may be matched for the purpose of eliminating refractive index boundaries to prevent reflections.  This is elementary in the optical arts. 
Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to coat a transparent substrate plate member, wherein the transparent substrate plate member has a refractive index matching that of the waveguide such that the refractive index of the first transparent substrate of the first light guide is equal to the refractive index of the transparent material included in the plate member for the purpose of minimizing back-reflections due to refractive index boundaries, with a light absorbing material to form the a light absorbing element and to adhere the light absorbing element to an end surface the first waveguide (20/20a) of Amitai for the purpose of applying the light absorption material to the surface, since it’s generally well known in the optical arts to provide coatings on transparent substrates and attach the substrates at desired locations as needed for the purpose of creating a coated element that is easier to handle and install.
Regarding claim 5; the first emitting portion of the first light guide is composed of a plurality of partially reflective surfaces (the first light emitting portion includes the portion of the first light guide 20/20a in which the array of selectively reflecting surfaces 22/22a are formed, 22/22a are selective reflective surfaces that couple light out of the substrate into the eye 24 of a viewer; see paragraph 45 of Amitai; see Figures 2-18 of Amitai), and wherein the reflection suppressing portion (light absorption material formed at the end surface of the first substrate 20/20a; see the discussion above with respect to claim 1) has a function of absorbing the image light transmitted through one of the plurality of partially reflective surfaces (22/22a) positioned farthest from the first incident portion (16/16a) among the plurality of partially reflective surfaces (22/22a).  
Regarding claim 7; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to attach the plate member to the surface of the first light guide member (20/20a) wherein no gap is formed between the first transparent substrate (20/20a) of the first light guide (20/20a) and the transparent material of the plate member (plate member on which absorbing material is formed) for the purpose of minimizing refractive index boundaries and reducing back reflections and scattering that would result from the presence of an air gap.  
Response to Arguments
Applicant’s arguments filed December 7, 2022 have been fully considered but are moot in view of the new grounds of rejection.

Allowable Subject Matter
Claims 3 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or reasonably suggest:
The image display device defined by claim 3, wherein the reflection suppressing portion includes a transparent plate member having a refractive index that is the same as or close to that of the substrate of the first light guide, and a fluid filled in a gap between the plate member and the substrate, the fluid having a refractive index that is the same as or close to refractive indexes of both the plate member and the substrate in combination with all of the limitations of base claim 1; or
The image display device defined by claim 9, wherein the reflection suppressing portion is formed on the first surface of the second transparent substrate of the second light guide in combination with all of the limitations of base claim 1; or
 The image display device defined by claim 11, for displaying a virtual image before a user's eyes, wherein the reflection suppressing portion is formed on the first surface of the second transparent substrate of the second light guide in combination with all of the other limitations of claim 11; or
The image display device defined by claim 14, for displaying a virtual image before a user's eyes, wherein the reflection suppressing portion includes a transparent plate member having a refractive index that is the same as or close to that of the first transparent substrate of the first light guide, and a fluid filled in a gap between the transparent plate member and the first transparent substrate, the fluid having a refractive index that is the same as or close to refractive indexes of both the transparent plate member and the first transparent substrate in combination with all of the other limitations of claim 14.
Claim 8 depends from claim 3; claim 10 depends from claim 9; claims 12 and 13 depend from claim 11; and claim 15 depends from claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874